DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
Thereby, the effective filing date of the application is 10/18/2016.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation “a first switch provided between an outlet connected to a load and the inverter” and “a first sensor detecting a current flowing between the outlet and the inverter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 8 of the application does not show a first switch and a first sensor and Fig. 9 does not show the inverter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "89" and "86" have both been used to designate the charge/discharge .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 9 of the application, the numeral 85 is drawn as a battery as commonly known in the art however, the specifications disclose the numeral 85 as a DC/DC converter in paragraph [0055], thereby there is discrepancy between the specification and the drawing as currently presented. Furthermore, the numeral 30 of Fig. 9 is drawn as an AC source as commonly known in the art however, the specifications disclose the numeral 30 as an inverter in paragraph [0054], thereby there is discrepancy between the specification and the drawing as currently presented.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 


Specification
The disclosure is objected to because of the following informalities: paragraph [0054] line 1 recites “The load monitor 86…” which is previously referred to as the charge/discharge controller 89 which has a function of load monitor as indicated in paragraph [0051], thereby causing a discrepancy in the numerals.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0145476 (Toya).
Regarding claim 1, Toya teaches a power supply device [0072] comprising:
(Fig. 2 and Fig. 12 shows the case 10 ie. carriage with caster 80 ie. wheels) [0072-0073, 0085, 0197];
 an inverter supported by the carriage (Fig. 4 and Fig. 5 shows the inverter 260 which is supported by the case 10 ie. carriage) [0087, 0118-0119]; 
a battery having a power output terminal at a lower part thereof (battery 200 having terminal unit 220 ie. power output terminal at a lower part thereof as shown in Fig. 3) [0095-0097]; and
 a battery mounting portion to which the battery can be mounted and detached by moving vertically (base unit 45 ie. battery mounting portion to which the battery 200 can be mounted and detached by moving vertically refer to Fig. 2) [0077, 0080, 0095], having a power input terminal connected to the inverter and contact with the power output terminal when the battery is mounted (when battery 200 is mounted the inverter 260 comes in contact with the terminal unit 220 ie. power output terminal through the terminals 221d-e ie. power input terminal) [0103-0105, 0119-0120].



Regarding claim 6, Toya teaches a power supply device [0072] comprising:
 a carriage having wheels (Fig. 2 and Fig. 12 shows the case 10 ie. carriage with caster 80 ie. wheels) [0072-0073, 0085, 0197];
 an inverter supported by the carriage (Fig. 4 and Fig. 5 shows the inverter 260 which is supported by the case 10 ie. carriage) [0087, 0118-0119]; 
 and 
(base unit 45 ie. battery mounting portion to which the battery 200 can be mounted and detached by moving vertically refer to Fig. 2) [0077, 0080, 0095], the battery having a power output terminal at a lower part thereof (battery 200 having terminal unit 220 ie. power output terminal at a lower part thereof as shown in Fig. 3) [0095-0097];
 the battery mounting portion having a power input terminal connected to the inverter and configured to contact the power output terminal of the battery when the battery is mounted (when battery 200 is mounted the inverter 260 comes in contact with the terminal unit 220 ie. power output terminal through the terminals 221d-e ie. power input terminal) [0103-0105, 0119-0120].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0145476 (Toya).

Regarding claim 2, Toya teaches claim 1. 
Toya discloses the claimed invention except for wherein the base unit 45 ie. battery mounting portion is disposed above the DC/AC 260 ie. inverter.
.

Claims 3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0145476 (Toya) in view of US 2016/0099575 (Velderman).

Regarding claim 3, Toya teaches the power supply device according to claim 1, further comprising:
 a load monitor having a first switch provided between an outlet connected to a load and the inverter (Fig. 4-5 shows the switching unit 270 ie. first switch provided between power supplying unit 50, outlets 50a or USB sockets 50b connected to a load and the discharge unit DC/AC 260 ie. inverter) [0081-0082, 0116, 0132, 0134-0136];
 a DC power supply connected to the outlet (outlet 50 can be USB outlet 50b which supplies DC power from the battery pack to USB port 50b not shown in Fig. 3 whereby the discharge unit 260 will have both DC/AC inverter corresponding to the outlets 50a and DC/DC converter corresponding to the USB sockets 50b) [0082, 0101, 0118]; 
a second switch provide between the DC power supply and the outlet (switch 110 ie. second switch provided between the batteries 201 and 202 and the outlet 50) [0087]; 
(switching unit 270 can sense whether the battery packs 201 and 202 are connected thereby detecting a current flow between the outlet 50 and the discharge unit DC/AC 260 ie. inverter since the battery 201, 202 if connected would be sending power through the inverter 260) [0138]; 
a second sensor detecting a current flowing between the outlet and the DC power supply (charge/discharge control unit 253 detects a charge amount of each of the battery packs 201 and 202 ie. current flowing between the outlet 50 and the DC power supply from the batteries) [0127]; and
 a controller making the first switch ON, the second switch OFF and stop an operation of the inverter when the current detected by the first sensor is smaller than a first threshold for a predetermined period (Fig. 6 shows the path whereby the discharge unit DC/AC 260 ie. inverter via route 170 when the switching unit 270 ie. first switch is turns ON to output the power supplies from the external power source via the power plug 70 to the outlet 50 and the switch 110 ie. second switch being OFF when the battery 200 is not connected to the connection units 40 thereby sensing current smaller than first threshold ie. more than zero for the period of the time when the battery is not connected) [0136-0138], and 
making the first switch OFF, the second switch ON and start an operation of the inverter when the current detected by the second sensor exceeds a second threshold (Fig. 5 shows the switching unit 270 ie. first switch turned OFF the path from the power plug 70 to the outlet 50, the switch 110 ie. second switch is ON and supplying power from the battery 201 and 202 through the inverter when the charge/discharge control unit 253 ie. second sensor detects the charge amount in each of the battery packs 201, 202 ie. current exceeds a threshold to supply power to outlet 50) [0117, 0120-0123, 0127].

	However, Velderman teaches DC power supply in parallel with inverter (Fig. 40 shows the inverter 266 and the 12V DC to 60V DC in parallel) [0189-0190].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the portable power supply of Toya to have the inverter and the DC power supply to be in parallel in order to ensure that simultaneously both AC and DC power are supplied. 

Regarding claim 7, Toya teaches a load monitor comprising: 
a first switch provided between an outlet connected to a load and the inverter (Fig. 4-5 shows the switching unit 270 ie. first switch provided between power supplying unit 50, outlets 50a or USB sockets 50b connected to a load and the discharge unit DC/AC 260 ie. inverter) [0081-0082, 0116, 0132, 0134-0136];
 a DC power supply connected to the outlet (outlet 50 can be USB outlet 50b which supplies DC power from the battery pack to USB port 50b not shown in Fig. 3 whereby the discharge unit 260 will have both DC/AC inverter corresponding to the outlets 50a and DC/DC converter corresponding to the USB sockets 50b) [0082, 0101, 0118]; 
a second switch provide between the DC power supply and the outlet (switch 110 ie. second switch provided between the batteries 201 and 202 and the outlet 50) [0087]; 
a first sensor detecting a current flowing between the outlet and the inverter (switching unit 270 can sense whether the battery packs 201 and 202 are connected thereby detecting a current flow between the outlet 50 and the discharge unit DC/AC 260 ie. inverter since the battery 201, 202 if connected would be sending power through the inverter 260) [0138]; 
(charge/discharge control unit 253 detects a charge amount of each of the battery packs 201 and 202 ie. current flowing between the outlet 50 and the DC power supply from the batteries) [0127]; and
 a controller making the first switch ON, the second switch OFF and stop an operation of the inverter when the current detected by the first sensor is smaller than a first threshold for a predetermined period (Fig. 6 shows the path whereby the discharge unit DC/AC 260 ie. inverter via route 170 when the switching unit 270 ie. first switch is turns ON to output the power supplies from the external power source via the power plug 70 to the outlet 50 and the switch 110 ie. second switch being OFF when the battery 200 is not connected to the connection units 40 thereby sensing current smaller than first threshold ie. more than zero for the period of the time when the battery is not connected) [0136-0138], and 
making the first switch OFF, the second switch ON and start an operation of the inverter when the current detected by the second sensor exceeds a second threshold (Fig. 5 shows the switching unit 270 ie. first switch turned OFF the path from the power plug 70 to the outlet 50, the switch 110 ie. second switch is ON and supplying power from the battery 201 and 202 through the inverter when the charge/discharge control unit 253 ie. second sensor detects the charge amount in each of the battery packs 201, 202 ie. current exceeds a threshold to supply power to outlet 50) [0117, 0120-0123, 0127].
	However, Toya does not explicitly teach DC power supply in parallel with the inverter. 
	However, Velderman teaches DC power supply in parallel with inverter (Fig. 40 shows the inverter 266 and the 12V DC to 60V DC in parallel) [0189-0190].



Regarding claim 8, Toya teaches a load monitor having a first switch provided between an outlet connected to a load and the inverter (Fig. 4-5 shows the switching unit 270 ie. first switch provided between power supplying unit 50, outlets 50a or USB sockets 50b connected to a load and the discharge unit DC/AC 260 ie. inverter) [0081-0082, 0116, 0132, 0134-0136];
 a DC power supply connected to the outlet (outlet 50 can be USB outlet 50b which supplies DC power from the battery pack to USB port 50b not shown in Fig. 3 whereby the discharge unit 260 will have both DC/AC inverter corresponding to the outlets 50a and DC/DC converter corresponding to the USB sockets 50b) [0082, 0101, 0118]; 
a second switch provide between the DC power supply and the outlet (switch 110 ie. second switch provided between the batteries 201 and 202 and the outlet 50) [0087]; 
a first sensor detecting a current flowing between the outlet and the inverter (switching unit 270 can sense whether the battery packs 201 and 202 are connected thereby detecting a current flow between the outlet 50 and the discharge unit DC/AC 260 ie. inverter since the battery 201, 202 if connected would be sending power through the inverter 260) [0138]; 
a second sensor detecting a current flowing between the outlet and the DC power supply (charge/discharge control unit 253 detects a charge amount of each of the battery packs 201 and 202 ie. current flowing between the outlet 50 and the DC power supply from the batteries) [0127]; and
 a controller making the first switch ON, the second switch OFF and stop an operation of the inverter when the current detected by the first sensor is smaller than a first threshold for a predetermined period (Fig. 6 shows the path whereby the discharge unit DC/AC 260 ie. inverter via route 170 when the switching unit 270 ie. first switch is turns ON to output the power supplies from the external power source via the power plug 70 to the outlet 50 and the switch 110 ie. second switch being OFF when the battery 200 is not connected to the connection units 40 thereby sensing current smaller than first threshold ie. more than zero for the period of the time when the battery is not connected) [0136-0138], and 
making the first switch OFF, the second switch ON and start an operation of the inverter when the current detected by the second sensor exceeds a second threshold (Fig. 5 shows the switching unit 270 ie. first switch turned OFF the path from the power plug 70 to the outlet 50, the switch 110 ie. second switch is ON and supplying power from the battery 201 and 202 through the inverter when the charge/discharge control unit 253 ie. second sensor detects the charge amount in each of the battery packs 201, 202 ie. current exceeds a threshold to supply power to outlet 50) [0117, 0120-0123, 0127].
	However, Toya does not explicitly teach DC power supply in parallel with the inverter. 
	However, Velderman teaches DC power supply in parallel with inverter (Fig. 40 shows the inverter 266 and the 12V DC to 60V DC in parallel) [0189-0190].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the portable power supply of Toya to have the inverter and . 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0145476 (Toya) in view of US 2016/0099575 (Velderman) further in view of US 2011/0101794 (Schroeder).

Regarding claim 4, Toya teaches the power supply device according to claim 1. 
However, Toya does not teach wherein the battery has a sensor detecting a temperature and a communication terminal outputting information on a temperature detected by the sensor; further comprising: a fan cooling the inverter; and a control device controlling a rotation speed of the fan depending on the temperature of the battery.
However, Velderman teaches wherein the battery has a sensor detecting a temperature and a communication terminal outputting information on a temperature detected by the sensor [0145, 0147-0148]. 	
However, Toya and Velderman does not teach further comprising: a fan cooling the inverter; and a control device controlling a rotation speed of the fan depending on the temperature of the battery.
	However, Schroeder teaches a fan cooling the inverter [0070, 0074]; and a control device controlling a rotation speed of the fan depending on the temperature of the battery [0096].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the battery with a sensor detecting a temperature and a communication terminal outputting information on a temperature detected by the sensor as 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a fan cooling the inverter and a control device controlling a rotation speed of the fan depending on the temperature of the battery as taught by Schroeder in order to ensure that the inverter is cooled and the automatic cooling fans will turn on when need since they are thermally controlled as in whenever the temperature gets too high in order to protect the circuitry from heat damage.


Regarding claim 9, Toya teaches the power supply device according to claim 1. 
However, Toya does not teach wherein the battery has a sensor detecting a temperature and a communication terminal outputting information on a temperature detected by the sensor; further comprising: a fan cooling the inverter; and a control device controlling a rotation speed of the fan depending on the temperature of the battery.
However, Velderman teaches wherein the battery has a sensor detecting a temperature and a communication terminal outputting information on a temperature detected by the sensor [0145, 0147-0148]. 	
However, Toya and Velderman does not teach further comprising: a fan cooling the inverter; and a control device controlling a rotation speed of the fan depending on the temperature of the battery.
	However, Schroeder teaches a fan cooling the inverter [0070, 0074]; and a control device controlling a rotation speed of the fan depending on the temperature of the battery [0096].

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a fan cooling the inverter and a control device controlling a rotation speed of the fan depending on the temperature of the battery as taught by Schroeder in order to ensure that the inverter is cooled and the automatic cooling fans will turn on when need since they are thermally controlled as in whenever the temperature gets too high in order to protect the circuitry from heat damage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0145476 (Toya) in view of US 2011/0259953 (Baarman).
Regarding claim 5, Toya teaches the portable power supply further comprising:
 a lighting [0098].
	However, Toya does not explicitly teach a control device configured to control a light emission intensity to fluctuate with 1/f fluctuation when remaining charge of the battery is equal to or more than a predetermined threshold and configured to control the light emission intensity to fluctuate as deviating from 1/f fluctuation when less than the predetermined threshold.
	However, Baarman teaches a control device configured to control a light emission intensity to fluctuate with 1/f fluctuation when remaining charge of the battery is equal to or more than a predetermined threshold and configured to control the light emission intensity to (LED 1156 is operable to indicate the power level of battery 1162 in Fig. 65 when the battery has fallen below a predetermined level) [0190]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have LEDs of Toya expressing the battery levels to be the light emission intensity to fluctuate when the battery levels falls below a predetermined level in order to have a visual indicator to the user when the battery levels are below a certain point. 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0145476 (Toya) in view of US 2016/0099575 (Velderman) further in view of US 2011/0101794 (Schroeder) and US 2011/0259953 (Baarman).

Regarding claim 10, Toya teaches the portable power supply further comprising:
 a lighting [0098].
	However, Toya does not explicitly teach a control device configured to control a light emission intensity to fluctuate with 1/f fluctuation when remaining charge of the battery is equal to or more than a predetermined threshold and configured to control the light emission intensity to fluctuate as deviating from 1/f fluctuation when less than the predetermined threshold.
	However, Baarman teaches a control device configured to control a light emission intensity to fluctuate with 1/f fluctuation when remaining charge of the battery is equal to or more than a predetermined threshold and configured to control the light emission intensity to fluctuate as deviating from 1/f fluctuation when less than the predetermined threshold (LED 1156 is operable to indicate the power level of battery 1162 in Fig. 65 when the battery has fallen below a predetermined level) [0190]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have LEDs of Toya expressing the battery levels to be the light emission intensity to fluctuate when the battery levels falls below a predetermined level in order to have a visual indicator to the user when the battery levels are below a certain point. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836               

/HAL KAPLAN/Primary Examiner, Art Unit 2836